TABLE OF CONTENTS

DEFERRED PROSECUTION AGREEMENT CERTIFICATE OF CORPORATE RESOLUTION INFORMATION
STIPULATION OF FACTS



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Exhibit 10.1

EOC:DBP/ERK
F.#2004r02093
CA.DPAgt.wpd

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - x

     
UNITED STATES OF AMERICA
   
 
   
     - against -
  Cr. No. 04-837 (ILG)
 
   
COMPUTER ASSOCIATES INTERNATIONAL, INC.,
   
 
   
          Defendant.
   
 
   
- - - - - - - - - - - - - - - - x
   



DEFERRED PROSECUTION AGREEMENT

          The defendant COMPUTER ASSOCIATES INTERNATIONAL, INC. (“CA”), by its
undersigned attorneys, pursuant to authority granted by its Board of Directors
in the form of a Board Resolution (a copy of which is attached hereto as
Exhibit A), and the United States Attorney’s Office for the Eastern District of
New York (the “Office”), hereby enter into this Deferred Prosecution Agreement
(the “Agreement”). Except as specifically provided below, and in accordance with
the provisions specified in paragraphs 22 and 24 below, this Agreement shall be
in effect for a period of 18 months.

Information

          1. The United States will file an Information in the United States
District Court for the Eastern District of New York charging CA with (a)
securities fraud in violation of Title 15, United States Code, Section 78j(b)
(Count 1), and (b) obstruction of justice in violation of Title 18, United
States Code, Section 1512(c)(2) (Count 2) (the “Information”).

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 2

     Acknowledgment of Violation of Law and Acceptance of Responsibility

          2. CA accepts and acknowledges that, as set forth in detail in the
Information (a copy of which is attached hereto as Exhibit B) and the
Stipulation of Facts (attached hereto as Exhibit C), both of which are
incorporated herein by reference, through the conduct of certain CA executives,
officers and employees during the relevant time period, CA:

               (a) filed and caused to be filed for certain of CA’s fiscal
periods materially false and misleading financial reports and other documents
with the Securities and Exchange Commission (the “SEC”), and made other
materially false and misleading public statements and omissions, in connection
with the purchase and sale of CA securities, relating to improper accounting
practices employed at CA involving the accelerated recognition of revenues
associated with multiple backdated software license agreements; and

               (b) obstructed an investigation being conducted by a grand jury
sitting in the Eastern District of New York, with the assistance of the Federal
Bureau of Investigation (the “FBI”), involving accounting and financial fraud at
CA (the “Grand Jury Investigation”), and an investigation being conducted by the
SEC involving accounting and financial fraud at CA (the “SEC Investigation”).

          3. CA accepts and acknowledges full responsibility for the conduct set
forth in the Information and in the Stipulation of Facts by entering into this
Agreement and by, among other things: (a) the remedial actions that CA has taken
to date (described in paragraph 4 below); (b) CA’s continuing commitment of full
cooperation with the Office, the FBI and the SEC (collectively, the
“Investigative Entities”); (c) CA’s agreement to fulfill all of the undertakings
CA has made in this Agreement, including to

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 3

pay $225,000,000 in restitution to compensate former and current CA shareholders
for losses caused by the conduct set forth in the Information and the
Stipulation of Facts; (d) CA’s agreement to comply in the future with Federal
criminal laws, including Federal securities laws; and (e) CA’s issuance of up to
5.7 million shares of CA Common Stock and payment of cash, at a total cost to CA
to date of approximately $163 million, to compensate present and former CA
shareholders in connection with the following cases brought in the United States
District Court for the Eastern District of New York, In re Computer Associates
Class Action Securities Litigation, 98 Civ. 4839 (TCP), In re Computer
Associates 2002 Class Action Securities Litigation, 02 Civ. 1226 (TCP), Ambler
v. Computer Associates, 02 Civ. 6281 (TCP), and Federman v. Artzt, et. al, 03
Civ. 4199 (TCP).

          4. CA represents that its Board of Directors and current senior
management have taken numerous remedial actions in response to the misconduct at
CA that has been discovered by the Grand Jury Investigation, the SEC
Investigation and an internal investigation conducted by CA (described in
paragraph 5 below). These remedial actions have included:

               (a) terminating CA officers and employees who were responsible
for the improper accounting, inaccurate financial reporting, and obstruction of
justice set forth in the Information and Stipulation of Facts;

               (b) terminating CA officers and employees who refused to
cooperate with CA’s internal investigation or who otherwise took steps to
obstruct or impede that investigation; and

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 4

               (c) appointing new management, including, but not limited to, an
Interim Chief Executive Officer, a new Chief Operating and Chief Financial
Officer, a new Head of Worldwide Sales, and a new General Counsel.

Continuing Obligation of Cooperation

          5. In late-July 2003, CA, through its Audit Committee, retained the
law firm of Sullivan & Cromwell LLP (“S&C”) to conduct an internal investigation
into CA’s accounting and financial practices. In December 2003, CA’s internal
investigation was expanded to include an inquiry into whether any of CA’s
officers and employees obstructed or failed to cooperate with the Grand Jury
Investigation and the SEC Investigation. CA’s internal investigation was
conducted with the assistance of a forensic accounting team from
PricewaterhouseCoopers (“PwC”) and involved more than 100 interviews and the
review of hundreds of thousands of pages of documents and e-mails. CA has shared
with the Investigative Entities the results of its internal investigation,
including documents that might otherwise have been withheld under the
attorney-client privilege and the work-product doctrine. CA acknowledges and
understands that its prior, ongoing and future cooperation are important and
material factors underlying the Office’s decision to enter into this Agreement,
and, therefore, CA agrees to continue to cooperate fully and actively with the
Investigative Entities and with any other agency of the government designated by
the Office (“Designated Agencies”) regarding any matter about which CA has
knowledge or information.

          6. During the term of this Agreement, CA agrees that its continuing
cooperation shall include, but not be limited to, the following:

               (a) Completely and truthfully disclosing all information in its
possession to the Investigative Entities about which the Investigative Entities
may

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 5

inquire, including but not limited to all information about activities of CA,
present and former members of CA’s Board of Directors, and CA’s officers,
employees, and agents;

               (b) Assembling, organizing and providing all documents, records,
and other evidence in CA’s possession, custody, or control as reasonably may be
requested by any of the Investigative Entities or Designated Agencies;

               (c) Not asserting, in relation to the Investigative Entities, any
claims of attorney-client privilege or attorney work-product doctrine as to any
documents, records, information or testimony requested by the Investigative
Entities related to: (i) factual internal investigations concerning the conduct
set forth in the Information and the Stipulation of Facts; or (ii) legal advice
given contemporaneously with, and related to, such conduct. Such materials are
referred to hereinafter as the “Confidential Materials.” By producing the
Confidential Materials pursuant to this Agreement, CA does not intend to waive
the protection of the attorney-client privilege or the attorney work-product
protection, or any other privilege applicable, as to third parties. The
Investigative Entities will maintain the confidentiality of the Confidential
Materials pursuant to this Agreement and will not disclose them to any third
party, except to the extent that any Investigative Entity determines, in its
sole discretion, that disclosure is otherwise required by law or would be in
furtherance of the discharge of its duties and responsibilities.

               (d) Using its reasonable best efforts to make available its
present and former officers and employees to provide information and/or
testimony as requested by the Investigative Entities or any of the Designated
Agencies, including sworn testimony before a grand jury or in court proceedings,
as well as interviews with

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 6

law enforcement authorities. Cooperation under this paragraph shall include
identification of witnesses who, to CA’s knowledge and information, may have
material information concerning the conduct set forth in the Information and the
Stipulation of Facts.

               (e) Providing testimony or information necessary to identify or
establish the original location, authenticity, or other basis for admission into
evidence of documents or physical evidence in any criminal or other proceeding
as requested by the Investigative Entities or any of the Designated Agencies,
including information and testimony concerning the conduct set forth in the
Information and Stipulation of Facts.

               (f) With respect to any information, testimony, documents,
records or physical evidence provided by CA to the Investigative Entities, any
of the Designated Agencies or a grand jury, other than Confidential Materials,
CA consents to any and all disclosures of such materials to such Designated
Agencies as the Office, in its sole discretion, deems appropriate. With respect
to any such materials that constitute “matters occurring before the grand jury”
within the meaning of Rule 6(e) of the Federal Rules of Criminal Procedure, CA
further consents to: (i) any order sought by the Office permitting such
disclosures; and (ii) the Office’s ex parte or in camera application for such
orders; and

               (g) Providing active assistance, including assistance by S&C and
PwC, in connection with any investigation, criminal prosecution, civil trial or
other legal proceeding brought by the Investigative Entities, including any
proceeding seeking to obtain disgorgement (or other similar relief) of
compensation (including compensation received pursuant to any CA stock option or
similar plan) from any present or former CA

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 7

officer or employee. CA and its Board of Directors will fully support efforts by
the Investigative Entities to obtain disgorgement of compensation from any
present or former CA officer or employee who engaged in any improper conduct
while employed at CA. To the extent permitted by applicable law, CA may be
entitled to apply as a victim, on behalf of itself and/or its present or former
shareholders, for an award of some or all of the amount of any such disgorged
compensation obtained by the Investigative Agencies from such present and former
CA officers or employees.

          7. CA agrees that, following the expiration of this Agreement as
specified in paragraph 24 below, CA will continue to fulfill the cooperation
obligations set forth in paragraph 6 above in connection with any investigation,
criminal prosecution or civil proceeding brought by any of the Investigative
Entities relating to or arising out of the conduct set forth in the Information
and the Stipulation of Facts. CA’s obligation to cooperate is not intended to
apply in the event that CA is a defendant in any such proceeding.

Payment of Restitution to CA Shareholders

          8. In addition to CA’s payment of compensation to current and former
CA shareholders in connection with the civil litigation described in paragraph 3
above, CA agrees to pay an additional $225,000,000 for purposes of restitution
to current and former CA shareholders who suffered losses because of the conduct
of certain former CA officers and employees set forth in the Information and
Stipulation of Facts, according to the following schedule: $75,000,000 within
30 days of the date of approval by the Court of this Agreement to defer
prosecution, as specified in paragraph 23 below; $75,000,000 within one year of
the date of the Court’s approval of this Agreement to defer prosecution; and
$75,000,000 within 18 months of the Court’s approval of this

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 8

Agreement to defer prosecution. The monies paid by CA in accordance with this
paragraph shall constitute the “Restitution Fund.” In the event that the
Restitution Plan (defined in paragraph 11 below) has not been approved by the
Court by the date of the first payment specified above to the Restitution Fund,
CA shall deposit such funds in an interest-bearing account at a financial
institution under terms approved by the Office.

          9. CA agrees that it will not, in connection with the monies it pays
into the Restitution Fund, seek, obtain or accept any reimbursement or other
payments or credits from any insurer of CA or of any of its divisions or
subsidiaries.

          10. CA agrees to retain and to compensate an individual or entity to
administer the distribution of the proceeds of the Restitution Fund to current
and former CA shareholders (the “Fund Administrator”). The Fund Administrator’s
compensation will not be paid out of the Restitution Fund. CA will ensure, as a
condition of retention, that the Fund Administrator agree to abide by all the
terms and conditions set forth in this Agreement. The identity and terms of
retention and compensation of the Fund Administrator must be approved by the
Office. Within 30 days of the date of execution of this Agreement, CA will
submit to the Office a proposal setting forth the identity and terms of
retention and compensation of the Fund Administrator. The Office will approve or
disapprove the proposed Fund Administrator within 15 days of its receipt of a
proposal. If the Office disapproves the proposed Fund Administrator, CA will,
within 30 days of receipt of notice of such disapproval, submit a revised
proposal, which the Office will approve or disapprove within 15 days. The
procedure set forth in this paragraph will continue, as necessary, until such
time as the Office approves a proposed Fund Administrator.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 9

          11. Within six months of the retention of the approved Fund
Administrator, the Fund Administrator will prepare and submit to the Office a
plan (the “Restitution Plan”) setting forth the procedures governing the
activities of the Fund Administrator, including but not limited to (a) the
procedures by which present and former CA shareholders injured by the conduct
set forth in the Information and Stipulation of Facts will be identified, and
(b) the procedures by which the financial losses of such CA shareholders will be
determined and restitution for such losses will be paid. In connection with the
preparation of the Restitution Plan, CA shall assist and cooperate with the Fund
Administrator. Because the restitution paid pursuant to this Agreement is not
ordered as part of a judgment of conviction, the provisions of 18 U.S.C. §§ 3663
et seq. are inapplicable. The Restitution Plan must be approved by the Office
and the Court. The Office will approve or disapprove the Restitution Plan within
30 days of its receipt. If the Office disapproves the proposed plan, the Fund
Administrator will, within 30 days of receipt of notice of such disapproval,
submit a revised plan, which the Office will approve or disapprove within
30 days. This process will continue, as necessary, until a plan is approved by
the Office. Then, the Office and CA will jointly submit the approved Restitution
Plan to the Court for its approval. If the Court rejects the approved
Restitution Plan, the procedure set forth in this paragraph will be repeated
until such time as the Court approves a Restitution Plan.

Corporate Reforms

          12. CA agrees to add new independent directors to its Board of
Directors and to undertake corporate governance reforms such that, by December
31, 2005, CA will have:

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



10

               (a) in addition to former SEC Commissioner Laura Unger, added a
minimum of two new independent directors to CA’s Board of Directors, so that no
less than two-thirds of the members of CA’s Board of Directors will be
independent directors;

               (b) established a Compliance Committee of the Board of Directors
(the “Compliance Committee”), either as a separate committee or as part of a
reconstituted Corporate Governance and Compliance Committee or Audit and
Compliance Committee, to examine CA’s Internal Audit Department and the
compliance functions within CA’s Legal and Finance Departments, including
compliance with all of the terms and conditions of this Agreement;

               (c) established a new Disclosure Committee composed of the Chief
Executive Officer, Chief Operating Officer, Chief Financial Officer, Chief
Compliance Officer, Chief Accounting Officer and General Counsel that meets and
confers, under the direction of a duly elected chairperson, prior to significant
filings with the SEC and the issuance of significant press releases; and

               (d) established enhanced corporate governance procedures
providing for improved shareholder, community and governmental communications
with CA and its Board of Directors. Such measures will include: (i) inclusion of
a report of the Compliance Committee on CA’s website and in each annual proxy
statement mailed to CA shareholders during the term of this Agreement describing
CA’s efforts to comply with this Agreement and to implement the recommendations
of the Independent Examiner (described below) regarding best-in-class corporate
compliance and ethics programs; and (ii) adoption of procedures to ensure that
all inquiries raised by

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



11

government entities, or by CA shareholders, customers, suppliers and employees,
regarding compliance and ethics matters receive prompt review, including
reporting of such matters, as appropriate, to the Compliance Committee and,
where appropriate, the full Board of Directors.

          13. By December 31, 2005, CA agrees to: (a) establish new
comprehensive records management policies and procedures, as well as testing
programs to ensure compliance therewith, and (b) take steps to implement best
practices with respect to the recognition of software license revenue, including
enhanced quarter-end contract cut-off procedures, both subject to the review of
the Independent Examiner.

          14. CA agrees to establish a comprehensive Compliance and Ethics
Program such that, by December 31, 2005, CA will:

               (a) establish a comprehensive ethics and compliance training
program for all CA employees designed to minimize the possibility of future
violations of the Federal securities and other laws by CA; (b) appoint an
independent, senior-level Chief Compliance Officer, after consultation with the
Office, who will report directly to both the Compliance Committee and the
General Counsel; and

               (c) amend CA’s senior executive compensation plans to add an
enhanced component to CA’s performance-based programs tied to the establishment
and maintenance of high ethical and compliance standards throughout CA.

          15. CA agrees that, by December 31, 2005, CA will reorganize its
Finance Department, including, but not limited to, the appointment of a
Corporate Controller, a Chief Accounting Officer, and a Financial Controller for
each of CA’s

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



12

primary business functions — Direct Sales, Indirect Sales, Development and
Services, or their successors. The Corporate Controller and Chief Accounting
Officer will report to the Chief Financial Officer but will also communicate
directly, as appropriate, with the Board of Directors and CA’s external
auditors. CA also agrees to begin the process of implementing, by December 31,
2005, an improved worldwide financial and enterprise resource planning (“ERP”)
information technology system to improve controls, eliminate errors caused by
existing manual processes, and enhance CA’s ability to audit its own systems.
CA’s implementation of the ERP system will be subject to the review of the
Independent Examiner (see below), and an assessment of such implementation of
the ERP system will be included in the Independent Examiner’s reports issued
under Paragraph 19(g) of this Agreement.

          16. By December 31, 2005, CA agrees to reorganize and enhance its
Internal Audit Department, including hiring at least five additional internal
auditors. CA’s Internal Audit Department will report to both the Audit Committee
of CA’s Board of Directors and CA’s General Counsel.

          17. By December 31, 2005, CA agrees to establish a written plan
designed to ensure the improvement and ongoing effectiveness of communications
with all governmental agencies engaged in inquiries or investigations relating
to CA, its subsidiaries or affiliates. The plan shall address, consider and
include:

               (a) Regular reporting by CA’s management and outside and internal
counsel to the Compliance Committee and, as appropriate, the full Board of
Directors regarding communications with government agencies engaged in inquiries
or

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



13

investigations relating to CA, including, but not limited to, providing copies
of all written communications to and from such government agencies to the
Compliance Committee;

               (b) Complete and prompt access for government agencies to all CA
staff and management;

               (c) Meetings with the Board of Directors or committees thereof
upon the request of such governmental agencies engaged in inquiries and
investigations of CA; and

               (d) Training for CA personnel designed to improve communication
and cooperation with such governmental agencies engaged in inquiries and
investigations of CA.

          18. By December 31, 2005, CA agrees (a) to enhance its current
telephone hotline to provide a means for employees anonymously to report any
potential violations of law or other misconduct, (b) to publicize within CA the
existence and purpose of the hotline, and (c) to ensure all employees that no
negative action will be taken against any employee who makes a report through
the hotline.

Appointment of Independent Examiner

          19. In accordance with the procedure specified in paragraph 20 below,
CA agrees to retain and compensate an independent individual or entity to
examine CA’s compliance with this Agreement, to conduct a comprehensive review
of the areas specified in subparagraphs (a) to (f) below, and to make
recommendations to the Board of Directors for review and implementation, after
consultation with the Office, regarding best practices in these areas (the
“Independent Examiner”). The Independent Examiner will, in addition to examining
CA’s compliance with this Agreement:

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



14

               (a) examine CA’s practices for the recognition of software
license revenue;

               (b) examine CA’s internal accounting controls (the Independent
Examiner may, if appropriate, rely on CA’s external accountant’s report on the
effectiveness of CA’s internal accounting controls pursuant to Section 404 of
the Sarbanes-Oxley Act);

               (c) examine CA’s implementation of an improved ERP information
technology system;

               (d) examine CA’s Internal Audit Department;

               (e) examine CA’s ethics and compliance policies;

               (f) examine CA’s records management policies and procedures;

               (g) within six months of appointment, issue a written report to
the Office, the SEC and to CA’s Board of Directors making recommendations
regarding best practices for the areas specified in subparagraphs (a) to (f)
above; and

               (h) issue written quarterly reports to the Office, the SEC and to
CA’s Board of Directors on CA’s compliance with this Agreement during the term
of the Independent Examiner’s appointment.

          20. Within 30 days of the date of execution of this Agreement, CA will
submit to the Office and the SEC a proposal setting forth the identity,
qualifications, and proposed terms of retention of five candidates (either
individuals or entities) to act as the Independent Examiner. The Independent
Examiner’s compensation shall not be paid out of the Restitution Fund. The
Office and the SEC, within 30 days of such notice, will

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



15

jointly either (a) approve three of the candidates, or (b) require CA to propose
additional candidates within 15 days. This process will continue, as necessary,
until the Office and the SEC have jointly approved three candidates. Then, the
Office, the SEC and CA will jointly submit the three approved candidates to the
Court. The Office and the SEC may, in their discretion, make a recommendation to
the Court regarding the three candidates. The Court shall select the Independent
Examiner from the three approved candidates and issue an order appointing the
Independent Examiner. If the Court rejects all three approved candidates, the
procedure set forth in this paragraph will be repeated until such time as the
Court approves an Independent Examiner. The procedures set forth in this
paragraph are subject to the approval of the Court. If the Court does not
approve the procedures set forth in this paragraph, the Office, the SEC and CA
will agree upon a different procedure for the appointment of the Independent
Examiner, and neither CA nor the Office will be relieved of any of the other
terms, conditions and obligations set forth in this Agreement.

          21. CA agrees that the Independent Examiner shall have reasonable
access to all of CA’s books and records and the ability to meet privately with
CA employees. Except in respect of communications with the Office or the SEC,
the Independent Examiner shall maintain the confidentiality of any non-public
business and financial information of CA. At the conclusion of the Independent
Examiner’s engagement, subject to the approval of the Office, the Independent
Examiner shall return to CA all documents reflecting or referring to non-public
business and financial information of CA.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



16

          22. The Independent Examiner shall have a term of engagement of
18 months from the date of the Court’s order appointing the Independent
Examiner. If, at the conclusion of this 18-month period, less than all
recommended reforms (to the extent deemed significant by the Office) have been
substantially implemented for at least two successive quarters, or significant
exceptions have been noted in the course of the Independent Examiner’s most
recent quarterly review under paragraph 19(h), the Office and the SEC may, in
their discretion, extend the term of appointment of the Independent Examiner
until such time as all recommended reforms (to the extent deemed significant by
the Office) have been substantially implemented for at least two successive
quarters, or no significant exceptions have been noted in the course of the
Independent Examiner’s most recent quarterly review. Prior to extending the term
of this Agreement, the Office and the SEC will provide CA with an opportunity to
be heard with respect to CA’s implementation of reforms recommended by the
Independent Examiner, including as to the significance of such reforms, and a
reasonable opportunity to cure any exceptions noted by the Independent Examiner.
Because CA’s implementation of a new ERP system is projected to extend over more
than 18 months from the appointment of the Independent Examiner, CA’s inability
to implement fully such a system shall not be a basis to extend the Independent
Examiner’s term or this Agreement.

Deferral of Prosecution

          23. In consideration of CA’s remedial actions to date and its
commitment to: (a) accept and acknowledge responsibility for its conduct; (b)
continue its cooperation with the Office, the SEC and any of the Designated
Agencies; (c) make the payments specified in paragraphs 3 and 8 above; (d)
comply with Federal criminal laws, including Federal securities laws; and (e)
otherwise comply with all of the terms of

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



17

this Agreement, the Office shall recommend to the Court that prosecution of CA
on the Information be deferred for a period of 18 months from the date of the
Court’s order appointing the Independent Examiner or until such time as the
Independent Examiner’s term of engagement is completed, whichever is later. CA
shall expressly waive all rights to a speedy trial pursuant to the Sixth
Amendment of the United States Constitution, Title 18, United States Code,
Section 3161, Federal Rule of Criminal Procedure 48(b), and any applicable Local
Rules of the United States District Court for the Eastern District of New York
for the period during which this Agreement is in effect.

          24. The Office agrees that, if CA is in compliance with all of its
obligations under this Agreement, the Office will, within 30 days of the
expiration of 18 months from the date of Court’s order approving the appointment
of the Independent Examiner or until such time as the Independent Examiner’s
term of engagement is completed, whichever is later, seek dismissal with
prejudice as to CA of the Information filed against CA pursuant to paragraph 1
of this Agreement, and this Agreement shall expire, except as provided in
paragraph 7 above. Except in the event of a breach of this Agreement, the Office
will bring no additional charges against CA relating to or arising out of the
matters set forth in the Information or in the Stipulation of Facts. CA and the
Office understand that the Agreement to defer prosecution of CA must be approved
by the Court, in accordance with 18 U.S.C. § 3161(h)(2). Should the Court
decline to approve the Agreement to defer prosecution for any reason, both the
Office and CA are released from any obligation imposed upon them by this
Agreement, and this Agreement shall be null and void.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



18

          25. It is further understood that should the Office determine that CA
has deliberately given materially false, incomplete, or misleading information
pursuant to this Agreement, has committed any federal crimes subsequent to the
date of this Agreement, or has otherwise knowingly, intentionally and materially
violated any provision of this Agreement, CA thereafter shall be subject to
prosecution for any Federal criminal violation of which the Office has
knowledge. Any such prosecution may be premised on any information provided by
or on behalf of CA to the Office, the FBI, the SEC or any of the Designated
Agencies at any time. Moreover, CA agrees that any such prosecution relating to
the allegations in the Information that are not time-barred as of the date of
this Agreement may be commenced against CA in accordance with this Agreement,
notwithstanding the expiration of any applicable statute of limitations between
the signing of this Agreement and the expiration of this Agreement under
paragraph 24. By this Agreement, CA expressly intends to and does waive any
rights in this respect. Such waiver is knowing, voluntary and in express
reliance on the advice of CA’s counsel.

          26. It is further agreed that in the event that the Office determines
that CA has knowingly, intentionally and materially violated any provision of
this Agreement: (a) all statements made by or on behalf of CA to the Office, the
FBI, the SEC or any of the Designated Agencies, including but not limited to the
Stipulation of Facts, or any testimony given by CA before a grand jury, or
elsewhere, whether before or after the date of this Agreement, and any leads
derived from such statements or testimony, shall be admissible in evidence in
any and all criminal proceedings brought by the Office against CA; and (b) CA
shall not assert any claim under the United States Constitution,

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



19

Rule 11(f) of the Federal Rules of Criminal Procedure, Rule 410 of the Federal
Rules of Evidence, or any other federal rule, that statements made by or on
behalf of CA before or after the date of this Agreement, or any leads derived
therefrom, should be suppressed.

          27. CA agrees that it shall not, through its attorneys, Board of
Directors, agents, officers or employees, make any public statement, in
litigation or otherwise, contradicting its acceptance of responsibility or the
allegations set forth in the Information or Stipulation of Facts. Any such
contradictory statement by CA, its present or future attorneys, Board of
Directors, agents, officers or employees shall constitute a breach of this
Agreement and CA thereafter shall be subject to prosecution as specified in
paragraphs 23 to 26. The decision as to whether any such contradictory statement
will be imputed to CA for the purpose of determining whether CA has breached
this Agreement shall be at the sole discretion of the Office. Upon the Office’s
notifying CA of any such contradictory statement, CA may avoid a finding of a
breach of this Agreement by publicly repudiating such statement within 72 hours
after receipt of notice by the Office. This Paragraph is not intended to apply
to any statement made by any current or former CA officer, director or employee
who has been charged with a crime or other wrongdoing by the government or an
agency thereof.

          28. CA agrees that the decision whether conduct and/or statements of
any individual will be imputed to CA for the purpose of determining whether CA
has knowingly, intentionally and materially violated any provision of this
Agreement shall be in the sole discretion of the Office, provided, however, that
the statements of any former officer, director or employee of CA shall not be
attributed to CA such purpose. Should the Office determine that CA has committed
a knowing, intentional and material breach

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



20

of any provision of this Agreement, the Office shall provide written notice to
CA, addressed to its General Counsel, Kenneth V. Handal, Esq., One Computer
Associates Plaza, Islandia, New York 11749, and to CA’s counsel, Robert J.
Giuffra, Jr., Esq., Sullivan & Cromwell LLP, 125 Broad Street, New York, New
York 10004, or to any successor that CA may designate, of the alleged breach and
provide CA with a two-week period from the date of receipt of such notice in
which to make a presentation to the Office, or its designee, to demonstrate that
no breach has occurred, or, to the extent applicable, that the breach was not
knowing, intentional or material, or has been cured. Upon request by CA, the
Office may agree in writing to extend this two-week period, including to provide
CA with an opportunity to cure any breach of this Agreement. The parties to this
Agreement expressly understand and agree that should CA fail to make a
presentation to the Office, or its designee, within the two-week period (or
other period agreed to by the Office), the Office may conclusively presume that
CA is in knowing, intentional and material breach of this Agreement. The parties
further understand and agree that the exercise of discretion by the Office or
its designee under this paragraph is not subject to review in any court or
tribunal outside the United States Department of Justice.

          29. Except to the extent permitted by the Office, CA agrees that, if
it sells or merges all or substantially all of its business operations as they
exist as of the date of this Agreement to or into a single purchaser or group of
affiliated purchasers during the term of this Agreement, CA shall include in any
contract for sale or merger a provision binding the purchaser/successor to CA’s
obligations described in this Agreement.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



21

          30. It is understood that this Agreement is binding on CA and the
United States Attorney’s Office, but specifically does not bind any other
Federal agencies, any state or local law enforcement agencies, any licensing
authorities, or any regulatory authorities. However, if requested by CA or its
attorneys, the Office will bring to the attention of any such agencies,
including but not limited to any licensing authorities, the Agreement, the
cooperation of CA and its compliance with its obligations under this Agreement,
and any corporate reforms specified in this Agreement. It is the intent of the
parties to this Agreement that the Agreement does not confer or provide any
benefits, privileges or rights to any individual or other entity other than the
parties hereto, and that nothing in the Agreement shall be construed as
acknowledging that the Agreement, including the Information or the Stipulation
of Facts and the evidence underlying the Agreement, the Information or the
Stipulation of Facts, shall be admissible in any proceeding other than a
proceeding brought by the Office. Moreover, CA may raise defenses and/or assert
affirmative claims in any civil proceedings brought by private parties as long
as doing so does not otherwise violate any term of this Agreement.

          31. CA and the Office agree that, upon filing of the Information in
accordance with paragraph 1 hereof, this Agreement (including its attachments)
shall be publicly filed in the United States District Court for the Eastern
District of New York.

          32. This Agreement sets forth all the terms of the Deferred
Prosecution Agreement between CA and the Office. No modifications or additions
to this Agreement

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



22

shall be valid unless they are in writing and signed by the Office, CA’s
attorneys, and a duly authorized representative of CA.



Dated:  Brooklyn, New York
September 22, 2004

         

      ROSLYNN R. MAUSKOPF

      United States Attorney

      Eastern District of New York
 
       

  By:   /s/ David B. Pitofsky

     

--------------------------------------------------------------------------------

 

      David B. Pitofsky

      Principal Deputy Chief, Criminal Division  
 
      /s/ Eric O. Corngold

     

--------------------------------------------------------------------------------

 

      Eric O. Corngold

      Chief, Business & Securities Fraud Unit
AGREED AND CONSENTED TO BY:
         
/s/ Lewis S. Ranieri
     

--------------------------------------------------------------------------------

 
       
Lewis S. Ranieri
       
Chairman of the Board
       
Computer Associates International, Inc.
       
Defendant
         
/s/ Robert J. Giuffra, Jr.
       

--------------------------------------------------------------------------------

 
       
Robert J. Giuffra, Jr., Esq.
       
Sullivan & Cromwell LLP
       
Counsel to Defendant
       
 
            SO ORDERED:       /s/   I. Leo Glasser    

--------------------------------------------------------------------------------

      THE HONORABLE I. LEO GLASSER     UNITED STATES DISTRICT JUDGE     EASTERN
DISTRICT OF NEW YORK

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



COMPUTER ASSOCIATES INTERNATIONAL, INC.
CERTIFICATE OF CORPORATE RESOLUTION

I, Kenneth D. Cron, do hereby certify that I am the Chief Executive Officer of
Computer Associates International, Inc. (“Computer Associates”), a Delaware
corporation, and that the following is a complete and accurate copy of
resolutions adopted by the Board of Directors of Computer Associates (the “Board
of Directors”) at a meeting held on September 21, 2004 at which a quorum was
present:

RESOLVED: That Lewis S. Ranieri, Chairman of the Board of Directors, be and
hereby is authorized to act on behalf of the Corporation, and in his sole
discretion:

(1) to negotiate, approve and execute the deferred prosecution agreement between
Computer Associates and the U.S. Department of Justice (“Department of
Justice”), in substantially the form attached to the minutes of this meeting,
and any amendments thereto, and to consent to the filing of an information and
stipulation of facts, in substantially the form attached to the minutes of this
meeting, and any amendments thereto, in the United States District Court for the
Eastern District of New York (the “DOJ Deferred Prosecution Agreement”); and

(2) to negotiate, approve and make the offer of settlement of Computer
Associates, in substantially the form attached to the minutes of this meeting,
and any amendments thereto, to the United States Securities and Exchange
Commission (“Commission”) in connection with the investigation conducted by the
Commission (the “SEC Settlement”).

RESOLVED FURTHER: That the aforementioned Officer be and hereby is authorized to
undertake such action as he may deem necessary and advisable, including the
execution of such documentation as may be required by the Department of Justice
and the Commission, in order to carry out the foregoing, including the payment
of forfeitures and fees to carry into effect the intent and purpose of these
resolutions.

RESOLVED FURTHER: That Robert J. Giuffra, Jr., Esq. of Sullivan & Cromwell LLP,
be and hereby is retained as legal counsel to Computer Associates to represent
Computer Associates, and to make any representations or agreements in its name
and on its behalf that he deems necessary or appropriate, in any judicial or
other legal proceeding relating to the DOJ Deferred Prosecution Agreement and
SEC Settlement.

I further certify that the aforesaid resolutions have not been amended or
revoked in any respect and remain in full force and effect.

IN WITNESS WHEREOF, I have executed this Certificate as a sealed instrument this
21st day of September, 2004.

                  By:   /s/ Kenneth D. Cron       Kenneth D. Cron        Chief
Executive Officer     

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                 

              Computer Associates International, Inc.
State of New York
    )          

    )     ss.:    
County of Suffolk
    )          

On September 21, 2004, Kenneth D. Cron, a person known to me, personally
appeared before me and acknowledged executing the foregoing Certificate of
Corporate Resolution with full authority to do so on behalf of Computer
Associates International, Inc. as its Chief Executive Officer.

Carole Wilkinson                      
Notary Public

State of New York
Commission No. 4624866
My commission expires on 8/31/06

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EOC:DBP/ERK
F.#2004r02093
CA.INF.wpd

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - x



     
UNITED STATES OF AMERICA
  I N F O R M A T I O N
 
   
     - against -
  Cr. No. 04-837 (ILG)
 
   
COMPUTER ASSOCIATES INTERNATIONAL, INC.
  (T. 15, U.S.C., §§ 78j(b) and 78ff; T. 18, U.S.C., §§ 1512(c)(2) and 3551 et
seq.)
 
   
          Defendant.
   
 
   
- - - - - - - - - - - - - - - - x
   

THE UNITED STATES ATTORNEY CHARGES:

INTRODUCTION

          At all times relevant to this Information, unless otherwise stated:



I.   Background



  A.   The Defendant

          1. COMPUTER ASSOCIATES INTERNATIONAL, INC. (“CA”), was a Delaware
corporation with its headquarters and principal place of business located in
Islandia, New York. CA was one of the world’s largest providers of computer
software for use by businesses. CA’s reported revenue for its fiscal year ending
March 31, 1999 was $5.253 billion. CA’s reported revenue for its fiscal year
ending March 31, 2000 was $6.776 billion.

          2. CA was a publicly traded corporation, the common stock of which was
listed on the New York Stock Exchange. CA’s shareholders were located throughout
the United States, including in the Eastern District of New York.

          3. CA did not sell or transfer title to its software products to its
customers.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Instead, CA licensed its software products pursuant to license agreements by
which CA’s customers agreed to pay a one-time license fee and annual usage and
maintenance fees.



  B.   Certain Relevant Accounting Principles

          4. As a public company, CA was required to comply with the rules and
regulations of the United States Securities and Exchange Commission (the “SEC”).
The SEC’s rules and regulations were designed to protect members of the
investing public by, among other things, ensuring that a company’s financial
information was accurately recorded and disclosed to the investing public.

          5. Under the SEC’s rules and regulations, CA and its officers were
required to (a) make and keep books, records and accounts which, in reasonable
detail, fairly and accurately reflected the company’s business transactions,
including its revenue and expenses; (b) devise and maintain a system of internal
accounting controls sufficient to provide reasonable assurance that the
company’s transactions were recorded as necessary to permit preparation of
financial statements in conformity with Generally Accepted Accounting Principles
(“GAAP”); and (c) file with the SEC quarterly reports (on Form 10-Q) and annual
reports (on Form 10-K) which included financial statements that accurately
presented CA’s financial condition and the results of its business operations in
accordance with GAAP.

          6. Under GAAP, four conditions were required to be met in order for
revenue associated with a software license agreement to be recognized: (a)
persuasive evidence of an arrangement was required to have existed; (b) delivery
of the licensed products was required to have occurred; (c) the license fee was
required to have been fixed or determinable; and (d) the collectibility of the
license fee was required to have been probable.

          7. When a written contract was used to memorialize a license
agreement, the GAAP “persuasive evidence” criterion required that the contract
be signed by both vendor and

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



customer. Accordingly, under GAAP, in order for CA properly to have recognized
revenue from a license agreement in a particular fiscal quarter, the license
agreement was required to have been signed by both CA and its customer within
that quarter.

          8. When a license agreement was finalized, for accounting purposes CA
allocated its revenue among the license fee and the usage and maintenance fees,
with 80 percent or more normally allocated to the license fee. CA then
calculated the present value of the license fee, which was normally collected
incrementally over the term of the agreement. The present value of the license
fee, which was referred to within CA as the “GAAP Value,” was then recognized as
revenue in the quarter in which the agreement was purportedly finalized and
signed.



  C.   Consensus Estimates

          9. CA regularly issued public predictions at the outset of each fiscal
quarter of the revenue and earnings it expected to earn during that quarter.
Based in part on these predictions, professional stock analysts estimated what
they believed would be CA’s total revenue during the period and predicted the
earnings per share of CA stock. The average of the estimates of the professional
analysts was commonly referred to as the “consensus estimate.”

          10. CA’s officers, executives and directors understood that CA’s
failure to meet or exceed the consensus estimate for a quarter would likely
result in a substantial decrease in the company’s stock price. For example, on
July 3, 2000, CA issued a press release which reported that the company expected
“financial results for the first quarter [of fiscal year 2001] ending June 30,
2000 to be less than current Wall Street estimates.” In the press release, CA
cited as one of the factors contributing to its failure to meet the consensus
estimate “the fact that several large contracts that were expected to close in
the final days of the quarter have been

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



delayed . . . .” On the date of the press release, which was issued after the
market closed, CA’s stock price closed at $51.12 per share. On the next trading
day, 1. July 5, 2000, CA’s stock price opened at $29.00 per share, representing
a percentage drop of slightly more than 43 percent.



  D.   The Scheme to Defraud: the “35-Day Month”

          11. Prior to and during CA’s fiscal year 2000, which ended March 31,
2000, numerous CA officers and executives engaged in a systemic, company-wide
practice of falsely and fraudulently recording and reporting within a fiscal
quarter revenue associated with certain license agreements even though those
license agreements had not in fact been finalized and signed during that
quarter. This practice, which was sometimes referred to within CA as the “35-day
month” or the “three-day window,” violated GAAP and resulted in CA’s filing of
materially false financial statements.

          12. The practice was referred to as the “35-day month” because it
involved artificially extending months, primarily the last month of a fiscal
quarter, beyond the true end of the month. The practice did not, however, only
result in months that were artificially extended to 35 days. Instead, months
were often artificially extended even longer. Nonetheless, for the sake of
simplicity, the practice is referred to hereinafter as the “35-day month
practice.”

          13. The central goal of the 35-day month practice was to permit CA to
report that it met or exceeded its projected quarterly revenue and earnings
when, in truth, CA had not met its projected quarterly revenue and earnings. As
a result of the practice, CA reported falsely to investors and regulators during
numerous fiscal quarters, including each of the four quarters of CA’s fiscal
year 2000, that it had met or exceeded its consensus estimates. In fact, in each
of the four quarters of fiscal year 2000, CA improperly

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



recognized and falsely reported hundreds of millions of dollars of revenue
associated with numerous license agreements that had been finalized after the
quarter close. In so doing, CA made misrepresentations and omissions of material
fact which were relied upon by members of the investing public.

          14. As part of the 35-day month practice, certain CA executives
routinely extended CA’s fiscal quarters, normally for three business days. This
practice, which was known as “keeping the books open,” was designed and executed
so that CA could falsely record and report revenue associated with license
agreements finalized after the end of fiscal quarters. The period including
three business days after the end of fiscal quarters was referred to within CA
as the “flash period.”

          15. As a further part of the 35-day month practice, certain CA
executives regularly met and conferred with each other in the days leading up to
and following the end of fiscal quarters, including during the flash period. The
purpose of these meetings was to determine whether CA had generated for the
quarter just ended, including during the flash period, sufficient revenue to
meet the consensus estimate. In each of the four quarters of CA’s fiscal year
2000, the CA executives collectively determined that the total revenue generated
for the quarter by the end of the flash period was less than needed to meet the
consensus estimate. In each such instance, the CA executives caused CA to keep
its books open for additional days beyond even the flash period to generate
sufficient revenue to meet the consensus estimate.

          16. As a further part of the 35-day month practice, while CA’s books
were held open, certain CA executives instructed CA sales managers and
salespeople to negotiate and finalize additional license agreements, which were
backdated to disguise the fact that the agreements had been finalized after the
end of the fiscal quarter. CA then fraudulently recorded

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



and reported in the earlier quarter revenue associated with the backdated
agreements.

          17. As a further part of the 35-day month practice, certain CA
officers and executives concealed the existence of the practice from CA’s
outside auditors. Among other things, CA executives engaged in a practice of
“cleaning up” copies of backdated license agreements before providing copies of
the agreements to CA’s outside auditors. This practice included, but was not
limited to, removing from license agreements facsimile stamps and other
notations which showed the true date on which the agreements were finalized.
This practice was designed and carried out to prevent CA’s outside auditors, and
by extension the investing public, from learning of CA’s failure to meet or
exceed the consensus estimates for the given quarter.



  (1)   First Quarter of Fiscal Year 2000

          18. The first quarter of CA’s fiscal year 2000 included the period
from April 1, 1999 to June 30, 1999 (the “First Quarter”). The consensus
estimate for the First Quarter was that CA’s earnings would be 47 cents per
share. When the First Quarter ended on June 30, 1999, CA had not generated
sufficient revenue to meet the consensus estimate.

          19. For the First Quarter, CA improperly recognized revenue associated
with approximately 22 license agreements having an aggregate GAAP Value of
approximately $240 million.

Of this total, approximately $120 million was associated with license agreements
signed by CA customers after June 30, 1999, while approximately $120 million was
associated with license agreements countersigned by CA after June 30, 1999. The
improperly recognized revenue represented approximately 20 percent of CA’s
reported revenue for the First Quarter.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          20. On or about July 20, 1999, CA filed with the SEC its quarterly
report on Form 10-Q and issued a related press release. In these public
documents, CA falsely reported its quarterly financial results, in that CA
reported revenue for the First Quarter that included revenue associated with
license agreements finalized after June 30, 1999. Through its false filings and
statements, CA reported earnings per share of 49 cents exclusive of
non-recurring charges and thereby created the false and fraudulent appearance
that CA had exceeded the consensus earnings estimate for the First Quarter by
two cents per share.



  (2)   Second Quarter of Fiscal Year 2000

          21. The second quarter of CA’s fiscal year 2000 included the period
from July 1, 1999 to September 30, 1999 (the “Second Quarter”). The consensus
estimate for the Second Quarter was that CA’s earnings would be 59 cents per
share. When the Second Quarter ended on September 30, 1999, CA had not generated
sufficient revenue to meet the consensus estimate.

          22. For the Second Quarter, CA improperly recognized revenue
associated with approximately 58 license agreements having an aggregate GAAP
Value of approximately $560 million.

Of this total, approximately $470 million was associated with license agreements
signed by CA customers after October 30, 1999, while approximately $90 million
was associated with license agreements countersigned by CA after October 30,
1999. The improperly recognized revenue represented approximately 35 percent of
CA’s reported revenue for the Second Quarter.

          23. On or about October 19, 1999, CA filed with the SEC its quarterly
report on Form 10-Q and issued a related press release. In these public
documents, CA falsely reported

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



its quarterly financial results, in that CA reported revenue for the Second
Quarter that included revenue associated with license agreements finalized after
September 30, 1999. Through its false filings and statements, CA reported
earnings per share of 60 cents exclusive of non-recurring charges and thereby
created the false and fraudulent appearance that CA had exceeded the consensus
earnings estimate for the Second Quarter by one cent per share.



  (1)   Third Quarter of Fiscal Year 2000

          24. The third quarter of CA’s fiscal year 2000 included the period
from October 1, 1999 to December 31, 1999 (the “Third Quarter”). The consensus
estimate for the Third Quarter was that CA’s earnings would be 90 cents per
share.

When the Third Quarter ended on December 31, 1999, CA had not generated
sufficient revenue to meet the consensus estimate.

          25. For the Third Quarter CA improperly recognized revenue associated
with approximately 49 license agreements having an aggregate GAAP Value of
approximately $570 million.

Of this total, approximately $400 million was associated with license agreements
signed by CA customers after December 31, 1999, while approximately $170 million
was associated with license agreements countersigned by CA after December 31,
1999. The improperly recognized revenue represented approximately 32 percent of
CA’s reported revenue for the quarter.

     26. On or about January 26, 2000, CA filed with the SEC its quarterly
report on Form 10-Q and issued a related press release. In these public
documents, CA falsely reported its quarterly financial results, in that CA
reported revenue for the Third Quarter that included revenue associated with
license agreements finalized after December 31, 1999. Through its false filings
and statements, CA reported earnings per share of 91 cents exclusive of
non-recurring

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



charges and thereby created the false and fraudulent appearance that CA exceeded
the consensus earnings estimate for the Third Quarter by one cent per share.



  (4)   Fourth Quarter of Fiscal Year 2000

          27. The fourth quarter of CA’s fiscal year 2000 included the period
from January 1, 2000 to March 31, 2000 (the “Fourth Quarter”). The consensus
estimate for the Fourth Quarter was that CA’s earnings would be $1.13 per share.
When the Fourth Quarter ended on March 31, 2000, CA had not generated sufficient
revenue to meet the consensus estimate.

          28. For the Fourth Quarter CA improperly recognized revenue associated
with approximately 36 license agreements having an aggregate GAAP Value of
approximately $380 million.

Of this total, approximately $200 million was associated with license agreements
signed by CA customers after March 31, 2000, while approximately $180 million
was associated with license agreements countersigned by CA after March 31, 2000.
The improperly recognized revenue represented approximately 18 percent of CA’s
reported revenue for the quarter.

          29. On or about May 15, 2000, CA filed with the SEC its annual report
on Form 10-K and issued a related press release. In these public documents, CA
falsely reported its quarterly financial results, in that CA reported revenue
for the Fourth Quarter that included revenue associated with license agreements
finalized after March 31, 2000. Through its false filings and statements, CA
reported earnings per share of $1.13 cents exclusive of non-recurring charges
and thereby created the false and fraudulent appearance that CA had met the
consensus earnings estimate for the Fourth Quarter.



E.   Obstruction of Justice

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          30. In or about the beginning of 2002, the United States Attorney’s
Office for the Eastern District of New York (the “United States Attorney’s
Office”), the Federal Bureau of Investigation (the “FBI”) and the Northeast
Regional Office of the SEC began investigations into CA’s accounting practices,
including whether, during the late-1990s and thereafter, CA engaged in improper
accounting practices with the intent to overstate its fiscal quarterly revenue
to make it appear as though the company had met consensus estimates. Since
June 2002, a grand jury sitting in the Eastern District of New York had been
considering evidence about CA’s accounting practices. (These investigations are
referred to collectively as the “Government Investigations.”)

          31. In or about February 2002, CA retained a law firm (the “Company’s
Law Firm”) to represent it in connection with the Government Investigations.
Through the Company’s Law Firm, CA represented to the United States Attorney’s
Office, the FBI and the SEC that it was committed to cooperating fully with the
Government Investigations. This representation was also made publicly by CA in
press releases, SEC filings and other public statements. Additionally, in a
press release issued on February 20, 2002, CA denied that it had engaged in any
improper accounting practices, declaring: “The reporting of our financial
results has always been in accordance with applicable accounting principles.”

          32. Shortly after being retained in February 2002, the Company’s Law
Firm met with certain CA executives in order to inquire into their knowledge of
the practices that were the subject of the Government Investigations. During
these meetings, the CA executives did not disclose, falsely denied and otherwise
concealed the existence of the 35-day month practice. Moreover, the CA
executives concocted and presented to the Company’s Law Firm an assortment of
false justifications, the purpose of which was to support their false denials of
the 35-day month practice. The CA executives knew, and in fact intended, that
the Company’s Law

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Firm would present these false justifications to the United States Attorney’s
Office, the SEC and the FBI so as to obstruct and impede the Government
Investigations.

          33. For example, during a meeting with attorneys from the Company’s
Law Firm, CA’s Chief Executive Officer, Sanjay Kumar, and CA’s Chief Financial
Officer, Ira Zar, discussed the fact that former CA salespeople had accused CA
of engaging in the 35-day month practice. Kumar falsely denied that CA had
engaged in such a practice and suggested to the attorneys from the Company’s Law
Firm that because quarterly commissions paid to CA salespeople regularly
included commissions on license agreements not finalized until after the end of
the quarter, the salespeople might assume, incorrectly, that revenue associated
with those agreements was recognized by CA within the quarter. Kumar knew that
this explanation was false and intended that the Company’s Law Firm would
present this false explanation to the United States Attorney’s Office, the SEC
and the FBI as part of an effort to persuade those entities that the accusations
of the former salespeople were unfounded and that the 35-day month practice
never existed.

          34. During the course of the Government Investigations, the United
States Attorney’s Office, the FBI and the SEC regularly requested that CA
produce certain CA employees to be interviewed. As part of his duties as General
Counsel, Steven Woghin coordinated CA’s compliance with the government’s
requests. Sanjay Kumar frequently met and conferred with Woghin during the
course of the Government Investigations. Among other things, Kumar instructed
Woghin to meet with CA employees prior to their being interviewed by the
government or by the Company’s Law Firm to coach the employees on how to answer
questions without disclosing the existence of the 35-day month practice. On
several occasions,

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Kumar himself coached CA employees on how to answer questions without disclosing
the existence of the 35-day month practice.

          35. On September 6, 2002, CA executive Lloyd Silverstein was
interviewed by the United States Attorney’s Office, the FBI and the SEC. Prior
to that interview, in August and early-September 2002, Silverstein met and
conferred with several other CA executives. During these meetings, the
executives agreed that, acting in concert, they would deny and otherwise fail to
disclose the existence of the 35-day month practice, in part by giving
intentionally vague or misleading answers to questions about the existence of
the practice. Accordingly, during the September 6, 2002 interview, Silverstein
did not disclose and otherwise concealed the existence of the 35-day month
practice.

          36. In or about July 2003, the Audit Committee of CA’s board of
directors retained a second law firm (the “Audit Committee’s Law Firm”) to
conduct an internal investigation into CA’s accounting practices, focusing on
the 35-day month practice. As part of its internal investigation, the Audit
Committee’s Law Firm conducted interviews of CA executives and employees.

          37. On or about October 6, 2003, January 14, 2004, January 22, 2004,
and April 6, 2004, Sanjay Kumar was interviewed by attorneys from the Audit
Committee’s Law Firm. During these interviews, Kumar did not disclose, but
instead falsely denied and otherwise concealed, the existence of the 35-day
month practice. Kumar knew that certain of the statements he made during the
interviews were false and that he otherwise concealed during the interviews
information which he knew to be material to the Government Investigations. Kumar
further knew, and in fact intended, that his false statements and concealment of
material information would have the effect of obstructing and impeding the
Government Investigations.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          38. On October 23, 2003, CA’s Head of Worldwide Sales, Steven
Richards, testified under oath before the SEC in the Matter of: Computer
Associates, Inc., File No. NY 7008. The testimony was taken in Central Islip,
New York. During his testimony, Richards gave knowingly and willfully false
testimony in an attempt to conceal the existence of the 35-day month practice.

          39. On November 5, 2003, Sanjay Kumar was interviewed by FBI agents
and others at the United States Attorney’s Office in Brooklyn, New York. During
the interview, Kumar made materially false statements and representations in an
attempt to conceal the existence of the 35-day month practice.

COUNT ONE
(Securities Fraud)

          40. The allegations contained in paragraphs 1 through 39 are realleged
and incorporated as if fully set forth in this paragraph.

          41. On or about and between April 1, 1998 and September 30, 2000, both
dates being approximate and inclusive, within the Eastern District of New York
and elsewhere, the defendant COMPUTER ASSOCIATES INTERNATIONAL, INC. did
knowingly and willfully, directly and indirectly: (a) use and employ
manipulative and deceptive devices and contrivances in violation of Rule 10b-5
of the Rules and Regulations of the SEC (Title 17, Code of Federal Regulations,
Section 240.10b5), in that the defendant did knowing and willfully, directly and
indirectly,

(1) employ devices, schemes, and artifices to defraud; (2) make untrue
statements of material fact and omit to state material facts necessary in order
to make statements made, in light of the circumstances under which they were
made, not misleading; and

(3) engage in acts, practices, and courses of business which would and did
operate as a fraud and

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



deceit upon members of the investing public, in connection with purchases and
sales of CA securities, and by use of interstate commerce and the mails.

          (Title 15, United States Code, Sections 78j(b) and 78ff; Title 18,
United States Code, Sections 3551 et seq.)

COUNT TWO
(Obstruction of Justice)

          42. The allegations contained in paragraphs 1 through 39 are realleged
and incorporated as if fully set forth in this paragraph.

          43. In or about and between February 2002 and April 6, 2004, both
dates being approximate and inclusive, within the Eastern District of New York
and elsewhere, the defendant COMPUTER ASSOCIATES INTERNATIONAL, INC. did
knowingly, intentionally and corruptly obstruct, influence and impede official
proceedings, to wit: the Government Investigations.

(Title 18, United States Code, Sections 1512(c)(2) and 3551 et seq.)

ROSLYNN R. MAUSKOPF
UNITED STATES ATTORNEY
EASTERN DISTRICT OF NEW YORK

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



STIPULATION OF FACTS

          In any criminal proceeding brought by the United States Attorney’s
Office for the Eastern District of New York, the following stipulation by
Computer Associates International, Inc. (“CA”) shall be admissible against CA
pursuant to Rules 801(d)(2) and 804(b)(3) of the Federal Rules of Evidence:

Computer Associates



1.   CA is a Delaware corporation with its headquarters and principal place of
business located in Islandia, New York. CA is one of the world’s leading
providers of computer software for use by businesses. CA’s reported revenue for
its fiscal year ending March 31, 1999 was $5.253 billion. CA’s reported revenue
for its fiscal year ending March 31, 2000 was $6.776 billion.   2.   CA is a
publicly traded corporation, the common stock of which is listed on the New York
Stock Exchange. CA’s shareholders are located throughout the United States,
including in the Eastern District of New York.   3.   CA does not sell or
transfer title to its products to its customers. Instead, CA licenses its
products pursuant to license agreements by which CA’s customers agree to pay a
one-time license fee and an annual usage and maintenance fee.   4.   Since at
least April 1, 1998, under Generally Accepted Accounting Principles (“GAAP”),
four conditions must be satisfied for revenue associated with a software license
agreement to be recognized: (a) persuasive evidence of an arrangement exists;
(b) delivery of the licensed products has occurred; (c) the license fee is fixed
or determinable; and (d) the collectibility of the license fee is probable. When
a written contract is used to memorialize a license agreement, the GAAP
“persuasive evidence” criterion requires that the contract be signed by both
software vendor and customer. Accordingly, under GAAP, for CA properly to
recognize revenue from a license agreement in a particular fiscal quarter, the
license agreement must be signed by both CA and its customer within that
quarter.   5.   Until CA’s adoption of its New Business Model in October 2000,
when a software license agreement was finalized, for accounting purposes CA
allocated its revenue among the license fee and the usage and maintenance fees,
with 80 percent or more normally allocated to the license fee. CA then
calculated the present value of the license fee, which was normally collected
incrementally over the term of the agreement. The present value of the license
fee, which was referred to within CA as the “GAAP Value,” was then recognized as
revenue in the quarter in which the agreement was purportedly finalized and
signed.   6.   Prior to and during CA’s fiscal year 2000, professional stock
analysts estimated what they believed would be CA’s total revenue during a
quarter and predicted the earnings per share of CA stock. The average of the
estimates of the

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 2



    professional analysts was commonly referred to as the “consensus estimate.”
CA’s failure to meet or exceed the consensus estimate for a quarter would likely
result in a substantial decrease in the company’s stock price. For example, on
July 3, 2000, CA issued a press release which reported that the company expected
“financial results for the first quarter ending June 30, 2000 to be less than
current Wall Street estimates.” In the press release, CA cited as one of the
factors contributing to its failure to meet the consensus estimate “the fact
that several large contracts that were expected to close in the final days of
the quarter have been delayed . . . .” On the date of the press release, which
was issued after the market closed, CA’s stock price closed at $51.12 per share.
On the next trading day, July 5, 2000, CA’s stock price opened at $29.00 per
share, representing a percentage drop of slightly more than 43 percent.

The Scheme to Defraud: the “35-Day Month”



7.   Prior to and during CA’s fiscal year 2000, which ended March 31, 2000,
multiple former CA officers, executives and employees engaged in a systemic,
company-wide practice of falsely and fraudulently recording and reporting within
fiscal quarters revenues associated with certain license agreements even though
those license agreements had not in fact been finalized and signed during the
given quarter. This practice, which was sometimes referred to within CA as the
“35-day month” or the “three-day window,” violated GAAP and resulted in CA’s
filing of materially false financial statements. The practice was referred to as
the “35-day month” because it involved artificially extending months, primarily
the last month of a fiscal quarter, for accounting purposes, beyond the true end
of the month. The practice did not, however, only result in months that were
artificially extended to 35 days. Instead, months were often artificially
extended even longer. Nonetheless, for the sake of simplicity, the practice is
referred to hereinafter as the “35-day month practice.”   8.   The central goal
of the 35-day month practice was to permit CA to report that it met or exceeded
its projected quarterly revenue and earnings when, in truth, CA had not met its
projected quarterly revenue and earnings. As a result of the practice, CA
reported falsely to investors and regulators during multiple fiscal quarters,
including each of the four quarters of CA’s fiscal year 2000, that it had met or
exceeded its consensus estimates. In fact, during each of the four quarters of
fiscal year 2000, CA improperly recognized and falsely reported hundreds of
millions of dollars of revenue associated with numerous license agreements that
had been finalized after the quarter close. In so doing, CA made
misrepresentations and omissions of material fact which were relied upon by
members of the investing public.   9.   As part of the 35-day month practice,
certain former CA executives routinely extended CA’s fiscal quarters, normally
for three business days. This practice, which was often referred to as “keeping
the books open,” was designed and executed so that CA could falsely record and
report revenue associated with backdated license agreements finalized after the
end of a fiscal quarter. The

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 3



    period including three business days after the end of a fiscal quarter was
referred to within CA as the “flash period.”   10.   As a further part of the
35-day month practice, certain former CA executives regularly met and conferred
with each other in the days leading up to and following the end of fiscal
quarters, including during the flash period. The purpose of these meetings was
to determine whether CA had generated, for the quarter just ended, including
during the flash period, sufficient revenues to meet the consensus estimate. In
each of the four quarters of CA’s fiscal year 2000, the former CA executives
collectively determined that the total revenue generated for the quarter was
less than needed to meet the consensus estimate. In each such instance, CA kept
its books open for additional days beyond even the flash period in order to
generate sufficient revenues to meet the consensus estimate.   11.   As a
further part of the 35-day month practice, while CA’s books were held open,
certain former CA executives instructed CA sales managers and salespeople to
negotiate and finalize additional license agreements, which were backdated to
disguise the fact that the agreements had been finalized after the end of the
fiscal quarter. CA then fraudulently recorded and reported in the earlier
quarter revenue associated with the backdated agreements.   12.   As a further
part of the 35-day month practice, numerous former CA officers and executives
concealed the existence of the improper practice from CA’s outside auditors.
Among other things, CA executives engaged in a practice of “cleaning up” copies
of backdated license agreements before providing copies of the agreements to
CA’s outside auditors. This practice included, but was not limited to, removing
from license agreements facsimile stamps and other notations which showed the
true date on which the agreements were finalized. This practice was designed and
carried out to prevent CA’s outside auditors, and by extension the investing
public, from learning of CA’s failure to meet or exceed the consensus estimates
for the given quarter.   13.   For the first quarter of CA’s fiscal year 2000,
which ended June 30, 1999, CA improperly recognized revenue associated with
approximately 22 license agreements with an aggregate GAAP Value of
approximately $240 million. Of this total, approximately $120 million was
associated with license agreements signed by CA customers after June 30, 1999,
while approximately $120 million was associated with license agreements
countersigned by CA after June 30, 1999. The improperly recognized revenue
represented approximately 20 percent of CA’s reported revenue for the quarter.
On or about July 20, 1999, CA filed with the SEC its quarterly report on Form
10-Q and issued a related press release. In these public documents, CA falsely
reported its quarterly financial results, in that CA reported revenue for the
first quarter of fiscal year 2000 that included revenue associated with license
agreements finalized after June 30, 1999. Through its false filings and
statements, CA reported earnings per share of 49 cents exclusive of
non-recurring charges and thereby created the false and fraudulent appearance

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 4



    that CA had exceeded the consensus earnings estimate for the quarter by two
cents per share.   14.   For the second quarter of CA’s fiscal year 2000, which
ended September 30, 1999, CA improperly recognized revenue associated with
approximately 58 license agreements with an aggregate GAAP Value of
approximately $560 million. Of this total, approximately $470 million was
associated with license agreements signed by CA customers after September 30,
1999, while approximately $90 million was associated with license agreements
countersigned by CA after September 30, 1999. The improperly recognized revenue
represented approximately 35 percent of CA’s reported revenue for the quarter.
On or about October 19, 1999, CA filed with the SEC its quarterly report on Form
10-Q and issued a related press release. In these public documents, CA falsely
reported its quarterly financial results, in that CA reported revenue for the
second quarter of fiscal year 2000 that included revenue associated with license
agreements finalized after September 30, 1999. Through its false filings and
statements, CA reported earnings per share of 60 cents exclusive of
non-recurring charges and thereby created the false and fraudulent appearance
that CA had exceeded the consensus earnings estimate for the quarter by one cent
per share.   15.   For the third quarter of CA’s fiscal year, which ended
December 31, 1999, CA improperly recognized revenue associated with
approximately 49 license agreements with an aggregate GAAP Value of
approximately $570 million. Of this total, approximately $400 million was
associated with license agreements signed by CA customers after December 31,
1999, while approximately $170 million was associated with license agreements
countersigned by CA after December 31, 1999. The improperly recognized revenue
represented approximately 32 percent of CA’s reported revenue for the quarter.
On or about January 26, 2000, CA filed with the SEC its quarterly report on Form
10-Q and issued a related press release. In these public documents, CA falsely
reported its quarterly financial results, in that CA reported revenue for the
third quarter of fiscal year 2000 that included revenue associated with license
agreements finalized after December 31, 1999. Through its false filings and
statements, CA reported earnings per share of 91 cents exclusive of
non-recurring charges and thereby created the false and fraudulent appearance
that CA exceeded the consensus earnings estimate for the quarter by one cent per
share.   16.   For the fourth quarter of CA’s fiscal year 2000, which ended
March 31, 2000, CA improperly recognized revenue associated with approximately
36 license agreements with an aggregate GAAP Value of approximately $380
million. Of this total, approximately $200 million was associated with license
agreements signed by CA customers after March 31, 2000, while approximately
$180 million was associated with license agreements countersigned by CA after
March 31, 2000. The improperly recognized revenue represented approximately
18 percent of CA’s reported revenue for the quarter. On or about May 15, 2000,
CA filed with the SEC its annual report on Form 10-K and issued a related press
release. In these public documents, CA falsely reported its quarterly financial
results, in

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 5



    that CA reported revenue for the fourth quarter of fiscal year 2000 that
included revenue associated with license agreements finalized after March 31,
2000. Through its false filings and statements, CA reported earnings per share
of $1.13 cents exclusive of non-recurring charges and thereby created the false
and fraudulent appearance that CA had met the consensus earnings estimate for
the quarter.

Obstruction of Justice



17.   In or about the beginning of 2002, the United States Attorney’s Office for
the Eastern District of New York (the “United States Attorney’s Office”), the
Federal Bureau of Investigation (the “FBI”) and the Northeast Regional Office of
the Securities and Exchange Commission (the “SEC”) began investigations into
CA’s accounting practices, including whether, during the late-1990s and
thereafter, CA engaged in improper accounting practices with the intent to
overstate its fiscal quarterly revenue to make it appear as though the company
had met consensus estimates. Since June 2002, a grand jury sitting in the
Eastern District of New York has been considering evidence about CA’s accounting
practices. (These investigations are referred to collectively as the “Government
Investigations.”)   18.   In or about February 2002, CA retained a law firm (the
“Company’s Law Firm”) to represent it in connection with the Government
Investigations. Through the Company’s Law Firm, CA represented to the United
States Attorney’s Office, the FBI and the SEC that it was committed to
cooperating fully with the Government Investigations. This representation was
also made publicly by CA in press releases, SEC filings and other public
statements. Additionally, in a press release issued on February 20, 2002, CA
denied that it had engaged in any improper accounting practices, declaring: “The
reporting of our financial results has always been in accordance with applicable
accounting principles.”   19.   Shortly after being retained in February 2002,
the Company’s Law Firm met with certain former CA officers and executives in
order to inquire into their knowledge of the practices that were the subject of
the Government Investigations. During these meetings, the former officers and
executives did not disclose, falsely denied and otherwise concealed the
existence of the 35-day month practice. Moreover, the former officers and
executives concocted and presented to the Company’s Law Firm an assortment of
false justifications, the purpose of which was to support their false denials of
the 35-day month practice. The former officers and executives knew, and in fact
intended, that the Company’s Law Firm would and did present these false
justifications to the United States Attorney’s Office, the FBI and the SEC, and
further knew and believed that their false statements and concealment of
material information would have the effect of obstructing and impeding the
Government Investigations.   20.   On September 6, 2002, former CA executive
Lloyd Silverstein was interviewed by FBI agents and others at the United States
Attorney’s Office in Brooklyn, New York. During the interview, Silverstein made
materially false statements and

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 6



    representations in an attempt to conceal the existence of the 35-day month
practice and his involvement in the practice.   21.   In late-July 2003, the
Audit Committee of CA’s Board of Directors retained a second law firm (the
“Audit Committee’s Law Firm”) to conduct an internal investigation into CA’s
accounting practices, focusing on the 35-day month practice. As part of its
internal investigation, the Audit Committee’s Law Firm conducted interviews of,
and met with, CA executives and officers. During these interviews and meetings,
certain former CA officers and executives did not disclose, falsely denied and
otherwise concealed the existence of the 35-day month practice. Moreover, the
former officers and executives concocted and presented to the Audit Committee’s
Law Firm, and members of CA’s Audit Committee, an assortment of false
justifications, the purpose of which was to support their false denials of the
35-day month practice. The former officers and executives knew and believed that
their false statements and concealment of material information would have the
effect of obstructing and impeding the Government Investigations.   22.   Before
being interviewed by the Company’s Law Firm, the Audit Committee’s Law Firm and
the U.S. Attorney’s Office, the FBI and the SEC, certain former CA officers and
executives met and conferred with one another. During these meetings, the former
officers and executives agreed that, acting in concert, they would falsely deny
and otherwise conceal the existence of the 35-day month practice, in part by
giving intentionally vague or misleading answers to questions about the
existence of the practice.

 